THIS LETTER IS PROVIDED PURSUANT TO YOUR INQUIRY AS TO THE POSSIBLE MEANING OF THE PHRASE "VALUES CLARIFICATION," AS THAT TERM IS USED IN 70 O.S. 1210.229-3(6) (1990)
UNFORTUNATELY, THE OKLAHOMA STATUTES DO NOT APPEAR TO CONTAIN A DEFINITION OF THE TERM "VALUES CLARIFICATION". IN THE ABSENCE OF A LEGISLATIVE DEFINITION, THE GENERAL RULE IN CONSTRUING STATUTES IS TO READ THEIR PROVISIONS USING THE ORDINARY AND COMMON DEFINITIONS OF THE WORDS, UNLESS THE CONTEXT DICTATES A SPECIAL OR TECHNICAL DEFINITION IS TO BE UTILIZED. IT APPEARS THAT IN THE CONTEXT OF THE SECTION IN WHICH IT IS CONTAINED, THE PHRASE "VALUES CLARIFICATION" IS A TERM OF ART, AND SHOULD BE ACCORDED ITS TECHNICAL DEFINITION. THIS CONCLUSION IS BOLSTERED BY MY REVIEW OF MATERIALS PROVIDED ME IN CONNECTION WITH YOUR INQUIRY, WHICH INDICATE THAT "VALUES CLARIFICATION" IS UNDERSTOOD BY THE EDUCATIONAL COMMUNITY TO BE A SPECIFIC MODEL OR PHILOSOPHY.
THIS BEING SO, IT WOULD BE APPROPRIATE TO LOOK TO THE OKLAHOMA ALCOHOL AND DRUG ABUSE PREVENTION AND LIFE SKILLS EDUCATION ADVISORY COUNCIL OR THE STATE DEPARTMENT OF EDUCATION FOR A FORMAL DEFINITION OR OTHER TYPE OF GUIDANCE AS TO THE ADMINISTRATIVE INTERPRETATION OF THE TERM. IT IS MY UNDERSTANDING, HOWEVER, THAT THE TERM HAS NOT BEEN DEFINED BY EITHER OF THOSE BODIES. I HAVE NO INFORMATION WHETHER EITHER OF THOSE BODIES HAS EVALUATED ANY PARTICULAR LIFE SKILLS PROGRAM TO DETERMINE WHETHER THE PROGRAM INCLUDED VALUES CLARIFICATION. IF SO, SUCH AN ADMINISTRATIVE ACTION COULD BE CONSTRUED AS EVIDENCE OF WHAT THE DEPARTMENT DOES OR DOES NOT DEEM A PROGRAM INCLUDING "VALUES CLARIFICATION" TO BE.
ANOTHER REASONABLE SOURCE FOR A DEFINITION OF THE TERM WOULD BE THE UNITED STATES DEPARTMENT OF EDUCATION. I HAVE BEEN PROVIDED A COPY OF MATERIALS FROM THE U.S. DEPARTMENT WHICH INCLUDE A PUBLICATION ENTITLED "DRUG PREVENTION CURRICULA: A GUIDE TO SELECTION AND IMPLEMENTATION." THAT PUBLICATION, WHICH CRITICIZES THE TECHNIQUE KNOWN AS VALUES CLARIFICATION, PROVIDES THE FOLLOWING INSIGHT INTO THE TERM:
  "VALUES CLARIFICATION IS A STRATEGY THAT AVOIDS LEADING THE STUDENT TO ANY PARTICULAR CONCLUSION, RELYING INSTEAD UPON THE CHILD'S INNER FEELINGS AND LOGIC TO DEVELOP A SET OF VALUES THAT ARE CONSISTENT WITH THOSE EMBRACED BY THE CULTURE AT LARGE."
  FURTHER CLARIFYING THE TERM, THE PUBLICATION QUOTES DR. MICHAEL KLITZNER, CITED AS A LEADING PREVENTION CURRICULUM ANALYST:
  "MANY PROGRAMS CONTINUE TO IMPLY THAT STUDENTS MUST DECIDE FOR THEMSELVES WHETHER TO USE DRUGS OR ALCOHOL, AT THE SAME TIME THE PROGRAMS ATTEMPT TO COMMUNICATE A STRONG STANCE AGAINST DRUG AND ALCOHOL ABUSE. THIS EMPHASIS ON PERSONAL CHOICE ON THE ONE HAND, AND A "NO USE" MESSAGE ON THE OTHER, HAS OFTEN LED TO CONFLICTING OR ILL-DEFINED PROGRAM OBJECTIVES."
THIS OFFICE, OF COURSE, IS NOT ABLE TO PROVIDE YOU WITH A BINDING DEFINITION OF THIS TECHNICAL TERM. HOWEVER, I HOPE THAT THE FOREGOING IS HELPFUL IN PROVIDING YOU INFORMATION ON HOW THE TERM "VALUES CLARIFICATION" COULD REASONABLY BE CONSTRUED IN EVALUATING THE APPLICATION OF 70 O.S. 1210.229-3(6) TO ANY PARTICULAR PROGRAM. IF I CAN BE OF FURTHER ASSISTANCE TO YOU, PLEASE CALL UPON ME.
(SUSAN BRIMER LOVING)